DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 15-16, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Patent Application .
Meyers, in the abstract, discloses a resist composition, and in [0006]-[0007], [0054], [0057], [0074], and [0163], discloses a metal oxide cation and an counter anion (M-O and hydroxo ligands), and organic ligands, wherein the metal in the cation is the same claimed metal recited and can be tin as the metal atom (tin as the main component of metal) in the metal oxo/hydroxo cation (claim 1).  Meyers, in [0057], [0084]-[0086], discloses the anion (hydroxo ligand), water, organic solvent, organic ligands, and in [0059], discloses that the ligand can be a peroxide based ligand (claims 2-3). Meyers, in [0067]-[0068], discloses that the metal can be Sn and/or Hf (claims 4-11, 15-16).  Meyers, in [0052], discloses using the radiation sensitive composition for a patterning process (claim 19).  Meyers, in [0003], and [0053], [0073], discloses using the composition to form an electronic device (claim 20).  Meyers teaches the same claimed metal and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14,  is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2016/0116839 (hereinafter referred to as Meyers) in view of U. S. Patent Application Publication No. 2011/0293888 (hereinafter referred to as Stowers).
Meyers is discussed in paragraph no. 5, above.

Stowers, in the abstract, and [0007]-[0009], discloses a radiation sensitive composition that comprise an inorganic anion, ligands with a peroxide group, metal suboxide cation, and in [0056], discloses that the metal in metal suboxide cation can be Zr, or Sn or Hf.
Therefore, it would be obvious to a skilled artisan to modify Meyers by employing Zr as the metal as taught by Stowers because Meyers, in [0068], discloses other metals other than Sn can be used in the composition to adjust the properties of the composition such as radiation absorption such as EUV radiation absorption.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2016/0116839 (hereinafter referred to as Meyers) in view of U. S. .
Meyers, is discussed in paragraph no. 5, above.
The difference between the claims and Meyers is that Meyers does not disclose that the metal containing cation can be purified by Gel filtration chromatography (claim 17).
Akino, in [0112], discloses that metal complex can be purified using gel chromatography filtration process.
Therefore, it would be obvious to a skilled artisan to modify Meyers by employing the gel filtration chromatography process as taught by Akino because Meyers, in [0063], [0065], discloses the need for high purity tin precursors and in [0090], discloses subjecting the precursor to filtration process, the precursor comprising the metal cation.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. .
Meyers is discussed in paragraph no. 5, above.
The difference between the claim and Meyers is that Meyers does not disclose measuring the ratio of the metal isotopes using mass spectrometry.
Kingston, in the abstract, and in col 2, lines 3-11, discloses  mass spectrometry is used to determine isotopic ratio of an element.
Therefore, it would be obvious to a skilled artisan to modify Meyers by employing a mass spectroscopy process to determine isotopic ratio as taught by Kingston because Kingston in col 7, lines 63-67, in col 8, lines 1-11, discloses that using mass spectrometer enables optimized determination of isotopic ratios and Meyers, in [0133] discloses that the mass spectroscopy process was performed on the composition.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 10, 2021.